                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
               vs.                              )           No. CR-19-160-C
                                                )
DWAYNE EDWARD RASMUSSEN,                        )
                                                )
                              Defendant.        )

                                            ORDER

       Defendant argues that Plaintiff should be prevented from offering “misleading

testimony” about statements made during his interrogation on May 6, 2019. Defendant assets

testimony may be offered regarding an admission or confession he made about the imitation

firearm allegedly used in the robbery of the Community Bank of Oklahoma in Chickasha,

Oklahoma. The Court finds Defendant’s Motion too vague to permit a ruling prior to trial.

To the extent Defendant believes improper evidence or testimony is offered at trial, the Court

is confident in counsel’s ability to raise a timely and proper objection.

       Accordingly, Defendant’s Motion in Limine Re: Misleading Testimony (Dkt. No. 53)

is DENIED.

       IT IS SO ORDERED this 13th day of January, 2020.
